DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 5-6, 13-14, 18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6, 13-14,18,  20 are rejected under 35 U.S.C. 103 as being unpatentable over Land  in view  of Kim et al US 2009/0116817(hereinafter Kim).

Regarding claim5, Land teaches a video playing method, applied to a terminal device, the method comprising: in response to detecting  a video output operation for a recorded video including at least one tagged video frame and at least one untagged video frame, outputting ([0183], playback module output the video from the storage device and display  including user interface  as shown fig. 3a-3b);   displaying a video frame and a time axis on a video display interface, and displaying a tag of the video frame on the time axis(see fig. 3a-3b, fig. 4 user interface including  thumbnail representing event of interest , [0206])  but does not teach and Kim  teaches in response to a tag control on the video display interface being clicked, displaying each tag corresponding to each of the at least one tagged video frame on the time axis, the tag control being independent from the time axis on the video display interface, each tag being associated with each of the at least one tagged video frame in response to a detection of a video-frame tagging operation while recording the recorded video([0038], the content displayed with progress bar as shown in fig. 4; [0039], user select to display a progress bar including bookmarks using up and down arrow keys of selecting unit(fig. 5)) ; detecting a target-video-frame output operation for a tag of a target video frame among the at least one tagged  video frame([0012], [0035], [0039], user selection of the markers provided on the progress bar), making a skip from the video frame presently displayed on the video display interface to the target video frame ([0012], [0039], control unit  controls the display unit to display the scenes corresponding to the selected marks); and continuously outputting, beginning from the target video frame, video frames corresponding to each recording moment in the final recorded video according to a time sequence([0012], [0039], control unit  controls the display unit to display the scenes corresponding to the selected marks).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to display progress bar and bookmarks a video 

Regarding claim6,Land in view of Kim teaches  the method of claim 5, wherein displaying each tag respectively correspond to each of  the at least one tagged video frame on the time axis comprises at least one of: displaying each tag respectively corresponding to each of the at least one tagged video frame on the time axis as a text; or  displaying each tag  respectively corresponding to each of the at least one tagged  video frame on the time axis as a picture, wherein content of the text  and content of the picture form, a corresponding relationship with a presently displayed tagged video frame(Land :see fig. 3a-3b, fig. 4 user interface including  thumbnail representing event of interest , [0206]; Kim: [0035], fig. 6).
	
Claim13 is rejected for similar reason as shown in claim5 above. Land further teaches video playback device comprising a processor and memory ([0138], computer system configured to execute software instruction so as to perform any of the methods).
Claim14 is rejected for similar reason as shown in claim6 above

Claim18 is rejected for similar reason as described in claim5 above. Land further teaches the terminal device comprises a display screen configured to display the video frame and the time axis on the video display interface to be viewable by a user (fig. 3a-3b, [0202], user interface 302 display the video and time line).

([0138-0139], computer system configured to execute software instruction so as to perform any of the methods, [0141]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484